IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                          Docket No. 43096

STATE OF IDAHO,                                  )   2016 Unpublished Opinion No. 324
                                                 )
       Plaintiff-Respondent,                     )   Filed: January 14, 2016
                                                 )
v.                                               )   Stephen W. Kenyon, Clerk
                                                 )
RICHARD RYAN LAUBACH,                            )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho,
       Elmore County. Hon. Lynn G. Norton, District Judge.

       Order denying Idaho Criminal Rule 35, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Richard Ryan Laubach pleaded guilty to murder in the first degree, Idaho Code §§ 18-
4001; 18-4003(d), 18-903; 18-907(1)(a).        The district court imposed a fifteen-year fixed
sentence, followed by an indeterminate life sentence.        Laubach filed an I.C.R. 35 motion
requesting that the district court reduce the fixed portion of his sentence to ten years, which the
district court denied. Laubach appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting an I.C.R. 35 motion, the defendant must show that the sentence is excessive in light of

                                                 1
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Laubach’s Rule 35 motion, we conclude
no abuse of discretion has been shown. Therefore, the district court’s order denying Laubach’s
I.C.R. 35 motion is affirmed. Therefore, the order denying I.C.R. 35 motion, is affirmed.




                                               2